All the judges were present at this argument; and as the case was of considerable importance to the practice of the court, they took time to consider, and, after consultation, were all of opinion that the judgment entered up, within two terms after the death of lug Us, the original defendant, was regular, and could not be set aside. Upon the second ground, they were also of opinion that nothing could be pleaded to a scire facias which might have been pleaded to the original action. As the judgment, in this case, was against a testator, in his life-time, his executors could not be placed in a better situation than he was before his death. Nothing could be pleaded by them excepting a release, or some matter arising since the entering up of the judg.ment.